DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1, element 40 is pointing to a blank space and does not show a balloon, as shown in figure 2 and in the specifications. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegg (US Patent Publication 2019/0374282).
Regarding claim 1, Tegg teaches the limitation “A medical system, comprising a catheter, comprising a distal-end assembly for performing a medical operation on tissue in a cavity of an organ of a patient,” in Figure 1, element 19, and further in paragraph [0040], stating “Referring to FIG. 1, the system 10 includes a medical device, such as a catheter 19, introducer, or other interventional or surgical device where at least a portion of the device is placed within the body 14. The representative catheter 19 includes a catheter electrode assembly 11 shown within the cardiac space within the body 14, where the electrode assembly 11 is included as part of the catheter 19 or other medical device and may be used, for example, for diagnosis, visualization, and/or treatment of tissue 13 (such as cardiac or other tissue) in the body 14.” The limitation “the distal-end assembly comprising an optical fiber configured to guide transmitted light to interact with the tissue of the cavity, and to guide returned light that interacted with the tissue” is taught by paragraph [0058], which states “In such an embodiment, the force sensor may comprise a combination of a force-displacement calibrated spring and two or more optical displacement sensors capable of reporting one or more deflections of the spring as force is applied to the tip, where the optical displacement sensors comprise two or more Bragg gratings written upon two or more cores of a multi-core optical fiber, and where the detected spring deflections permit the tip force to be computed and reported since the spring is calibrated for force versus deflection and deflection is known", and further in  paragraph [0047] which states "As described in greater detail below, one such contact force technology involves optical sensors, such as sensors based on fiber Bragg grating. A fiber Bragg grating (FBG) is a desirable sensor for measuring the force for numerous reasons, such as it does not interfere with electronics and is compact in size. The FBG is a type of distributed Bragg reflector constructed in a segment of optical fiber that reflects particular wavelengths of light and transmits all others.”. Tegg teaches the limitations “a light source configured to produce the transmitted light” and “a detector configured to measure the returned light” in paragraph [0057], stating “FIG. 2 is a diagram of a representative force sensing system utilizing a wavelength swept fiber laser source 100, an optical switch 102, a 3D waveguide 104, a computer 110, a photo detector 108, a circulator 112, and a multi-core fiber Bragg gratings 106”. Tegg teaches the limitation “a circulator configured to couple the transmitted light from the light source to the optical fiber, and to couple the returned light from the optical fiber to the detector” in paragraph [0057], stating “In the illustrated embodiment, the wavelength swept fiber laser source 100 can transmit the source signal to the circulator 112. The source signal can then pass through the optical switch 102, pass through the 3D waveguide 104, and travel from a proximal end to a more distal portion of the multi-core fiber Bragg gratings 106. A portion of the signal can then be reflected and/or refracted towards the proximal end of the multi-core fiber Bragg gratings 106, through the circulator 112 and to the photo detector 108.” And further in paragraph [0063], which states “For example, in one embodiment, optical fibers may be equipped with fiber Bragg gratings or other optical sensors to determine deflection of a distal portion of a catheter, which is representative of a magnitude and direction of a force bearing upon the catheter tip when contacting tissue during a medical procedure.” Tegg teaches the limitation “and a processor, configured to identify a contact of the distal-end assembly with the tissue based on the returned light measured by the detector,” in paragraph [0057] and further in paragraph [0058], stating “In one embodiment, the photo detector 108 can send a signal to the computer 110. The computer can then process the signal to determine a degree of deflection enacted on a distal end of the multi-core fiber Bragg gratings 106 as described herein. In another embodiment, the signal returning from the multi-core fiber Bragg gratings can be directed to a sensor coupled to or part of the computer.” Tegg teaches the final limitation “and to indicate the identified contact to a user” in paragraph [0060], stating “In one embodiment, the force information may be displayed on a screen in any numeric, icon or vector form; as an indication that a minimum recommended force has been or has not been attained or has or has-not been maintained, or is used in combination with the time of exposure to the therapy such that a numeric product or index of force and time or force/time integral can be reported.”
Regarding claim 2, the limitations of claim 1 are taught as described above. Tegg teaches the limitation “wherein the processor is configured to identify the contact based on a change in measured intensity of the returned light” in paragraph [0047] which states “A fiber Bragg grating (FBG) is a desirable sensor for measuring the force for numerous reasons, such as it does not interfere with electronics and is compact in size. The FBG is a type of distributed Bragg reflector constructed in a segment of optical fiber that reflects particular wavelengths of light and transmits all others. This is achieved by creating a periodic variation in the refractive index of the fiber core thorough two light beams interfering. All wavelength lights have weak reflections at refractive index fringes, but only those wavelengths with phase matching condition will reflect back due to resonance effect and all other wavelength will transmit through the fiber" and p.[0049] "By measuring the shift of the Bragg wavelength, the FBGs can be used for force and temperature sensing.”
Regarding claim 3, the limitations of claim 2 are taught as described above. Tegg teaches the limitation “wherein the processor is configured to establish a reference value for the intensity of the returned light while the distal-end assembly is not in contact with the tissue, and to identify the change relative to the reference value” in paragraph [0060] stating “Another option involves using a particular core's FBG (e.g., the center FBG) as a reference as bending will not shift the center FBG wavelength.”, and further in Figure 2, which depicts the dashed line as a reference and the solid line as the measured light intensity relative to the reference value. Note that where the center FBG provides reference values that the processor is configured to establish, as further stated in paragraphs [0057-0058]. 
Regarding claims 4 and 5, Tegg teaches the limitations of claim 1 as stated above. Tegg teaches the limitation “wherein a distal end of the fiber comprises one of an optical diffusive element and an optical diffractive element, configured to couple the transmitted light from the fiber and couple the returned light that interacted with the tissue into the fiber.” In paragraph [0047], stating “The FBG is a type of distributed Bragg reflector constructed in a segment of optical fiber that reflects particular wavelengths of light and transmits all others. This is achieved by creating a periodic variation in the refractive index of the fiber core thorough two light beams interfering." Note that an FBG is a type of optical grading coupler, and thus teaches the limitation of claim 5. Furthermore, note that the optical diffusive element is encompassed by the FBG as it by nature diffuses (or scatters) light. 
Regarding claim 6, Tegg teaches the limitations of claim 4 as stated above. Tegg teaches the limitation “wherein the distal end of the fiber comprises an opaque ending of the fiber” in Figures 2-3C, which depict the ending of the fibers as being opaque. 
Regarding claim 9, the limitations of claim 1 are taught by Tegg as described above. Tegg teaches the limitation “wherein the light source, the detector and the circulator are fitted at the distal-end assembly” in Figure 2, and further in paragraph [0057], stating “The computer can control the wavelength swept fiber laser source 100 to emit an electromagnetic source or other signal. In the illustrated embodiment, the wavelength swept fiber laser source 100 can transmit the source signal to the circulator 112. The source signal can then pass through the optical switch 102, pass through the 3D waveguide 104, and travel from a proximal end to a more distal portion of the multi-core fiber Bragg gratings 106.”
Regarding claims 11-13, the method described in these claims is inherent to the claimed invention described in claims 1-6 and claim 9. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be
considered to be anticipated by the prior art device.” The method described in claims 11-13 
are normal and necessary to the operation of the device described in Tegg, and thus these claims are
considered anticipated by Tegg as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teggs (US Patent Publication 2019/0374282) in view of Salahieh (WIPO Patent Publication WO 2011/143468 A2).
Regarding claim 7, the limitations of claim 1 are taught by Teggs as described above. Teggs does not teach an expandable transparent membrane, however, Salahieh does. Salahieh teaches the limitation “wherein the distal-end assembly comprises an expandable transparent membrane” in paragraph [0022], which states “The optic structure can be mounted adjacent to a proximal end of the expandable membrane. The assembly can additionally comprise a fluid adapted to inflate the expandable membrane, wherein the fluid and the expandable membrane are transparent to the illumination from the LED and to the camera”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an expandable transparent member in the distal end assembly, as taught in Salahieh, in Tegg. Doing so allows for the light from the light emitting source to be detected by the light detecting source. Salahieh, Tegg, and the claimed invention are considered analogous pieces of art given that they are in the same field of electrode assemblies that utilize optical sensors within catheters.
Regarding claim 8, the limitations of claim 7 are taught as described above by Tegg and Salahieh. While Tegg does not teach a transparent membrane, Tegg does teach a processor configured to output a recommendation based on sensed contact with multiple ablation probes disposed on an electrode assembly. Tegg teaches the limitation “wherein the processor is configured to output a recommendation to perform the medical operation with the electrodes based on identifying the contact with the tissue” in paragraph [0043], stating “For example, if contact to tissue 13 is made by the electrode assembly 11, any one or more of the handle 21, computing system 15, I/O 18a and/or display 18b may include graphical output, light-emitting-diodes or other visual indicators, tone generator, a vibrating mechanical transducer, and/or other indicator(s), the outputs of which could vary in proportion to the signal sensed at the electrode assembly”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transparent membrane described in Salahieh with the electrode assembly and processor described in Tegg. As stated in claim 7, the membrane must be transparent to allow for illumination from the LED to reach the camera (or sensors) and produces obvious results. 
Regarding claim 10, the limitation of claim 1 is taught by Tegg as described above. Tegg does not describe the use of light emitting diodes (LEDs), however, Salahieh does and teaches the limitation “wherein the light source is a Light Emitting Diode (LED)” in paragraph [0022], stating “In some embodiments the camera and LED are in a subassembly, wherein the assembly comprises two additional subassemblies each comprising a camera and LED”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include light emitting diodes (LEDs) as the light source as taught in Salahieh in Tegg. Using LEDs as a light source is known in the art and produces predictable results. Salahieh, Tegg, and the claimed invention are considered analogous pieces of art given that they are in the same field of electrode assemblies that utilize optical sensors within catheters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/ABIGAIL BOCK/Examiner, Art Unit 3794